Per curiam:

The motion for im*607mediate consideration of the jurisdictional statement' is granted. The order denying interlocutory injunction is affirmed. United Fuel Gas Co. v. Railroad Commission, 278 U.S. 300, 326; Alabama v. United States, 279 U.S. 229, 231; National Fire Ins. Co. v. Thompson, 281 U.S. 331, 338; United Drug Co. v. Washburn, 284 U.S. 593; South Carolina Power Co. v. South Carolina Tax Comm’n, 286 U.S. 525; Ogden & Moffett Co. v. Michigan Public Utilities Comm’n, 286 U.S. 525.
Messrs. G. A. Youngquist, F. H. Stinchfield, and Claude G. Krause for appellant. Mr. Harry H. Peterson for appellees.
Mr. Justice Butler took no part in the consideration and decision of this appeal.